DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2018-006064, filed on January 18, 2018 acknowledged.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they moot in view of the new grounds of rejection.
The Applicant asserts on page 2 of the Response:
“The combination of JP 2015136445 (Tanaka), KR 20010071213 (KR2001), and US 20140221836 (Takeda) fails to disclose, teach, or suggest the above features because the operation target images of Takeda all disposed outside of the display region U1 of the images and the operation target images of KR2001 are superimposed on a display area that includes a plurality of images. There is no teaching or suggestion that the operation target images for the playback image should be superimposed on the playback image and that the operation target image for the live image should be outside of the display region. 
Takeda discloses only operation target images outside of the display region U1, which includes a current test image display region U11 and a previously-stored image display region U12. KR2001 discloses only a single toolbar 400 with buttons 402, 404, 406, 408, 410, and 412. 
This combination does not teach the specific limitation that a first operation target image, which changes display control on the live moving image, is disposed outside of the area in which the playback image and the live image are displayed; and the second operation target image, which changes display control on the playback image, is superimposed on the playback image.”
 In response, the Examiner respectfully asserts that the arguments are moot because the new ground of rejection below does not rely on the combination of JP 2015136445 (Tanaka), KR 20010071213 (KR2001), and US 20140221836 (Takeda) for teaching the argued limitations.

The Applicant asserts on page 3 of the Response:
“New claim 29 recites "the hardware processor displays a translucent target image superimposed on the playback image, whereby the playback image behind the translucent target image is recognizable" and "the second input operation being a touch operation on the translucent target image". The Advisory Action cites an additional reference US 20130072795 (Mo) against this limitation and refers to paragraph 84. This section of Mo discloses that at least 
 In response, the Examiner respectfully asserts that the arguments are moot because the new ground of rejection below does not rely on the combination of Mo with Tanaka, KR2001, and Takeda for teaching the argued limitations.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, second limitation, recites “wherein the hardware processor changes frame of the playback image” however this should be read as “wherein the hardware processor changes a frame of the playback image”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites the limitation "after the predetermined second operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation".  There is insufficient antecedent basis for this limitation in the claim as the predetermined operation target image has not been defined.  It is unclear if this is the first or second operation target images as recited in claim 1 or one of the many operation target images disclosed in the specification, Para [0030] – “multiple operation buttons B 11 to B22 (an operation target image(s)) are displayed”, therefore it is unclear if the predetermined target image is referring to any one of the operation target images being predetermined or one of the first or second operation target images as claimed in claim 1. For examination purposes the predetermined operation target image is interpreted as any one of the operation buttons (operation target image(s)).
Claim 26 second last limitation recites "wherein the hardware processor displays a first operation target image".  There is insufficient antecedent basis for this limitation in the claim as the hardware processor has not been defined.  For examination purposes this limitation will be read as "wherein a hardware processor displays a first operation target image"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 16, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) and further in view of Kyung (KR 20160052305A – machine translation).
Regarding Claim 1, Takeda discloses an ultrasound diagnostic apparatus (Abstract – “An ultrasound diagnostic imaging apparatus”) comprising:
a hardware processor (Para [0060] – “The control unit 108 includes, for example, a CPU (Central Processing Unit), a ROM (Read Only Memory) and a RAM (Random Access Memory)”) which generates sound ray data on ultrasound based on a reception signal from an ultrasound probe (Para [0053] – “The reception unit 103 is a circuit to receive the reception signals, which are composed of electric signals, from the ultrasound probe 1 b via the cable 1 c under control of the control unit 108… to generate , the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject and which displays ultrasound images based on the sound ray data on a display (Para [0007] – “an ultrasound probe which outputs transmissive ultrasound to a subject and receives reflected ultrasound from the subject to obtain a reception signal; a display unit including a display screen on which an ultrasound image based on ultrasound image data generated on the basis of the reception signal”); and
an input receiver which receives an input operation for changing display control on the ultrasound images by the hardware processor (Para [0067] – “When a touch operation is performed on any of the images of the buttons B1 to B6 and the ID display part C1, the touch panel 107 b detects the touch operation and outputs an operation signal corresponding to the touched point (image) to the control unit 108”, B1 is a freeze button),
wherein the hardware processor stores the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”), as playback data to be used for controlling playback and display of the ultrasound images (Fig. 23 shows a display with two regions, one for a current image to be displayed and one for a chosen previously-stored image to be displayed where the previously-stored may be a moving image, Para [0106])
wherein the hardware processor performs two-screen display control for displaying a live moving image and a playback image on the display side by side (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23”, Para [0083] states then when a freeze operation is not performed the image is a moving image therefore the current image is interpreted as a live moving image), the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Para [0106] – “In the current test image display region U11, an ultrasound image UDa currently obtained is displayed”), and the playback image being ultrasound images replayed and displayed based on the playback data […] (If a touch operation is performed on the dates and thumbnails on the left of the display in Fig. 23 the ultrasound data of the chosen thumbnail is read from the storage and displayed as the previously-stored image next to the current image Para [0106], Para [0055] discloses that image data is stored frame by frame therefore it can be interpreted the previously stored image data can include playback data of the live moving image, Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region”), and
wherein, in the two-screen display control (Fig. 23),
the hardware processor changes display control on the live moving image according to a first input operation for changing display control on the live moving image received at the input receiver (Para [0083] – “More specifically, the control unit 108 determines whether or not an operation to change the ultrasound image displayed as a moving image on the display unit 107 a to a still image is performed. The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image”, based on Para [0079] the moving image is a live moving image as images are displayed once they are received and processed), and
the hardware processor changes display control on the playback image according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12. That is, the ultrasound image UDa ,
wherein the input receiver has a touch panel superimposed on a display screen of the display (Para [0109] – “As described above, according to the embodiment, the touch panel 107 b is disposed in such a way as to be superposed on the display screen of the display unit 107 a”),
wherein the first input operation and the second input operation are touch operations on the touch panel (Para [0083] – “The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image, for example”, Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”),
wherein the hardware processor displays a first operation target image outside of an area in which the playback image and the live image are displayed (Fig. 23 – graphic of the freeze button is the first operation target image which is outside of the area in which the images are displayed), the first input operation being a touch operation on the first operation target image (Para [0083] – “The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image, for example”), and
the second input operation being a touch operation on the second operation target image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, the thumbnail list being the second operation target image).
Conversely Takeda does not teach the playback data on the live moving image
wherein the hardware processor displays a second operation target image superimposed on the playback image,
However Kyung discloses the playback data on the live moving image (Pg. 8 first para. – “The Cine Bar 1640 is a timeline that provides an interface to search for frames of an ultrasound image from the start of the initial ultrasound imaging to the paused time”)
wherein the hardware processor displays a second operation target image superimposed on the playback image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8, Fig. 18 shows the cine bar can be used to play a moving image previously acquired therefore when the image is paused the image becomes a playback image and box 1020 would be superimposed over the playback image),
Kyung is an analogous art considering it is in the field of an ultrasound display with touch screen control of the display.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 2, Takeda and Kyung disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the hardware processor displays one of the ultrasound images of multiple frames based on the playback data as the playback image (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image , and 
wherein the hardware processor changes frame of the playback image to be displayed according to the second input operation (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region”).
Regarding Claim 3, Takeda and Kyung disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the hardware processor displays a moving image of the playback image by sequentially updating an image to be displayed among the ultrasound images of multiple frames based on the playback data (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”, Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region U12 on the basis of the ultrasound image data”).
Regarding Claim 5, Takeda and Kyung disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Takeda does not teach wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation.
wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation (Pg.8 Para. 8-14 describe Fig.18 where a cine bar is used to allow a user to select a starting frame and an ending frame and press a play button to play the selected playback range).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 6, Takeda and Kyung disclose all the elements of the claimed invention as cited in claims 1 and 3.
Takeda further discloses wherein the hardware processor stores, in the storage, image data of moving images including a moving image of the live moving image and a moving image of the playback image according to a predetermined input operation under the two-screen display control (Para [0098] – “When determining that an image store operation is performed (Step S109; YES), the control unit 108 generates an image file on the basis of the combined data of the body mark image data and the ultrasound image data combined as described above”, therefore it can be interpreted that when one presses the store button everything in the ultrasound image display region is stored including the current image and the previously stored image).
Regarding Claim 16, Takeda and Kyung disclose all the elements of the claimed invention as cited in Claim 1.
Takeda further discloses wherein, after display of the playback image is deleted or after a display of the playback image is switched to a display of another image, the hardware processor deletes the […] operation target image (Para [0106] – “the ultrasound image UDa currently obtained and the ultrasound .
Conversely Takeda does not teach the second operation target image
However Kyung discloses the second operation target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 26, Takeda discloses a non-transitory computer-readable storage medium storing a program causing a computer provided in an ultrasound diagnostic apparatus to perform (Para [0060] – “The control unit 108 includes, for example, a CPU (Central Processing Unit), a ROM (Read Only Memory) and a RAM (Random Access Memory) and reads a system program and a program(s) of various processing programs stored in the ROM”, Para [0061] – “These programs are stored in a program code readable by a computer, and the CPU acts step by step in accordance with the program code”):
generating sound ray data on ultrasound based on a reception signal from an ultrasound probe (Para [0053] – “The reception unit 103 is a circuit to receive the reception signals, which are composed , the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject (Para [0007] – “an ultrasound probe which outputs transmissive ultrasound to a subject and receives reflected ultrasound from the subject to obtain a reception signal), and
controlling to display ultrasound images based on the sound ray data on a display (Para [0007] – “a display unit including a display screen on which an ultrasound image based on ultrasound image data generated on the basis of the reception signal”),
wherein the program causes the computer to perform (Para [0061] – “These programs are stored in a program code readable by a computer, and the CPU acts step by step in accordance with the program code”):
storing the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”) as playback data which is used for controlling playback and display of the ultrasound images (Fig. 23 shows a display with two regions, one for a current image to be displayed and one for a chosen previously-stored image to be displayed where the previously-stored may be a moving image, Para [0106]); and
performing two-screen display control for displaying a live moving image and a playback image on the display side by side (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23”, Para [0083] states then when a freeze operation is not performed the image is a moving image therefore the current image is interpreted as a live moving image), the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Para [0106] – “In the current test , and the playback image being ultrasound images replayed and displayed based on the playback data […] (If a touch operation is performed on the dates and thumbnails on the left of the display in Fig. 23 the ultrasound data of the chosen thumbnail is read from the storage and displayed as the previously-stored image next to the current image Para [0106], Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region”), and
wherein display control on the live moving image is changed according to a first input operation for changing display control on the live moving image received at a predetermined input receiver in the two-screen display control (Para [0083] – “More specifically, the control unit 108 determines whether or not an operation to change the ultrasound image displayed as a moving image on the display unit 107 a to a still image is performed. The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image”, based on Para [0079] the moving image is a live moving image as images are displayed once they are received and processed), and
wherein display control on the playback image is changed according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12. That is, the ultrasound image UDa currently obtained and the ultrasound image UDb previously obtained are displayed side by side”, therefore it is interpreted the current image remains current),
wherein the input receiver has a touch panel superimposed on a display screen of the display (Para [0109] – “As described above, according to the embodiment, the touch panel 107 b is disposed in such a way as to be superposed on the display screen of the display unit 107 a”),
wherein the first input operation and the second input operation are touch operations on the touch panel (Para [0083] – “The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image, for example”, Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”),
wherein the hardware processor displays a first operation target image outside of an area in which the playback image and the live image are displayed (Fig. 23 – graphic of the freeze button is the first operation target image which is outside of the area in which the images are displayed), the first input operation being a touch operation on the first operation target image (Para [0083] – “The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image, for example”), and
the second input operation being a touch operation on the second operation target image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, the thumbnail list being the second operation target image).
Conversely Takeda does not teach the playback data on the live moving image
wherein the hardware processor displays a second operation target image superimposed on the playback image,
the playback data on the live moving image (Pg. 8 first para. – “The Cine Bar 1640 is a timeline that provides an interface to search for frames of an ultrasound image from the start of the initial ultrasound imaging to the paused time”)
wherein the hardware processor displays a second operation target image superimposed on the playback image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8, Fig. 18 shows the cine bar can be used to play a moving image previously acquired therefore when the image is paused the image becomes a playback image and box 1020 would be superimposed over the playback image),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 27, Takeda and Kyung disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the first input operation is available when the second input operation is available during the two-screen display control (As shown in Fig. 23 the Freeze button [first input operation] and the thumbnail list [second input operation] are both available during the two-screen display control).
Regarding Claim 29, Takeda and Kyung disclose all the elements of the claimed invention as cited in claim 1.
wherein the second operation target image is a translucent target image superimposed on the playback image, whereby the playback image behind the second operation target image is recognizable.
However Kyung discloses wherein the second operation target image is a translucent target image superimposed on the playback image, whereby the playback image behind the second operation target image is recognizable (Fig. 10b shows box 1020 including the freeze button superimposed over the image, end of Pg.7-beginning of pg.8 - when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, Pg.6 second last para. - “Here, while the sixth region 1020 is moved by the drag of the user, the sixth region 1020 can be displayed in a translucent manner”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) as applied to claim 3 above, and further in view of (KR 20010071213A – machine translation) hereinafter KR-2001.
Regarding Claim 4, Takeda and Kyung disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Takeda does not teach wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation.
wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation (Pg.5 first para. – “Clicking on the virtual button 406 repeatedly will increase the play speed of the image, and clicking on the virtual button 408 repeatedly will reduce the play speed of the image”, Pg.4 Para.4 – “The controller 336 synchronizes the prestored ultrasound image frame with the timing of the ultrasound display's video display processor and video display processor & D / A (144), so that the user You can switch back and forth between the sequence of images that are currently occurring”, therefore the video display processor is interpreted as the hardware processor).
KR-2001 is an analogous art considering they it is in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the change of playback speed of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (KR-2001 - Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) as applied to claims 2 and 3 above, and further in view of Pelissier (US 20090198132A1).
Regarding Claim 8, Takeda and Kyung disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Takeda does not teach wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image.
wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image).
Pellisier is an analogous art considering it is in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pellisier - Para [0038]).
Regarding Claim 9, Takeda and Kyung disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Conversely Takeda does not teach wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pellisier discloses wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image  (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image, Para. [0038] – “In such embodiments, apparatus 10 may provide a user control on display 14 that permits control over playing of the cineloop or locating specific portions of the cineloop”, by locating specific portions of the cineloop it is interpreted a user may swipe through the images one by one therefore starting and stopping the playback by swiping to the next or previous image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pellisier - Para [0038]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) and (KR 20010071213A – machine translation) hereinafter KR-2001 as applied to claim 4 above, and further in view of Pelissier (US 20090198132A1).
Regarding Claim 10, Takeda, Kyung, and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 3, and 4.
As cited above KR-2001 discloses changing the playback speed conversely Takeda, Kyung, and KR-2001 do not teach wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pellisier discloses wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image, Para [0039] – “The rate that the cineloop is played may be set based upon a speed of motion of the operator's finger detected on display 14”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pellisier - Para [0038]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) as applied to claim 1 above, and further in view of Lee (US 20170090675A1).
Regarding Claim 14, Takeda and Kyung disclose all the elements of the claimed invention as cited in Claim 1.
wherein the hardware processor deletes the second operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed.
However Kyung discloses the second operation target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Conversely Takeda and Kyung do not teach wherein the hardware processor deletes the […] operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed.
However Lee discloses wherein the hardware processor deletes the […] operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed (Para [0034] – “When the touch input is no longer received, the display may remove the copy image from the second area”).
Lee is an analogous art considering it is in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate deleting an image when a touch operation is not preformed of Lee to achieve the same results. One would have motivation to combine 
Regarding Claim 15, Takeda, Kyung, and Lee disclose all the elements of the claimed invention as cited in Claims 1 and 14.
Conversely Takeda does not teach wherein after the second operation target image is deleted, the hardware processor displays the second operation target image in response to a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel.
However Kyung discloses the second operational target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames by touch input within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
wherein after the […] operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation
However Lee discloses wherein after the […] operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation (Para [0026] – [0027] – “The controller may obtain information about a position on the touch screen at which the touch input is received, and may extract a copy image having a preset size with respect to the position.  The ultrasound apparatus may further include an image processor for generating the copy image by capturing the partial image corresponding to the touch input”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate deleting an image when a touch operation is not preformed of Lee to achieve the same results. One would have motivation to combine because if a touch input is not performed the deletion of the target image permits for more room on the screen for operational buttons/the ultrasound image. (Lee - Fig. 6B compared to Fig. 6C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./           Examiner, Art Unit 3793                                                                                                                                                                                         




/JASON M IP/Primary Examiner, Art Unit 3793